EXHIBIT 10.5


RESTRICTED STOCK UNIT AGREEMENT
UNDER THE TIPTREE INC. 2013 OMNIBUS INCENTIVE PLAN


Name of Participant:
[●]
Number of Restricted Stock Units (“RSUs”):
[●]
Grant Date
[DATE]



This Restricted Stock Unit Agreement (this “Agreement”) is between Tiptree Inc.,
a Maryland corporation (the “Company”), and the Participant named above.
For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Company and the Participant hereby agree as follows:
1.Award of Restricted Stock Units. On the Grant Date, the Company grants to the
Participant RSUs, on the terms and conditions hereinafter set forth and in
accordance with the terms of the Tiptree Inc. 2013 Omnibus Incentive Plan (the
“Plan”), for that number of shares of the Company’s Class A Common Stock, par
value $0.001 per share (“Shares”) indicated above.
2.    Vesting. Subject to the terms and conditions of this Agreement, the RSUs
shall become [100% vested on the third anniversary of the Grant Date (the
“Vesting Date”),][vested with respect to one-third (1/3rd) of the RSUs on each
of the first, second and third anniversaries of the Grant Date (each such
anniversary, a “Vesting Date”),]
subject to the Participant’s continued service with the Company on [the] [each]
Vesting Date.
For purposes of this Agreement, service with the Company means the Participant’s
continued service as an employee of, or officer or other service provider with,
the Company, any parent or subsidiary of the Company or any other entity that
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with the Company, including Tricadia
Holdings, L.P. The Participant’s service with the Company shall not be deemed to
have terminated if the Participant’s takes any military leave, sick leave, or
other bona fide leave of absence approved by the Company regardless of whether
pay is suspended during such leave.
3.    Issuance of Shares. The Company shall issue to the Participant [on or
before March 15th of the year in which the Vesting Date occurs][within ten (10)
days of [the] [each] Vesting Date], a number of Shares equal to the number of
RSUs vesting on such date. Such Shares may be delivered to the Participant
either by book-entry registration or in the form of a certificate or
certificates, registered in the Participant’s name or in the names of the
Participant’s legal representatives, beneficiaries or heirs, as applicable. The
Participant shall have no further rights with regard to the RSUs once the
underlying Shares have been delivered to the Participant. [Notwithstanding the
foregoing, the Company, in its discretion, may, if Shares are not available
under the Plan or any successor plan at the time the RSUs are settled in
accordance with the terms of this Section 3, instead deliver cash equal to the
fair market value of the Shares underlying such vested RSUs.]
4.    Effect of Termination of Employment.
(a)    Except as provided in Section 4(b), the Participant’s rights to RSUs that
are not vested shall be immediately and irrevocably forfeited upon a termination
of the Participant’s service with the Company, including the right to receive
dividend equivalents as provided in Section 7(b) of this Agreement.
(b)    Notwithstanding the foregoing, in the event that a termination of the
Participant’s service with the Company occurs:
(i)    due to the Participant’s death or by the Company due to the Participant’s
Disability (as defined below), any unvested RSUs shall become vested, and the
date of the termination of the Participant’s service under such circumstances
shall be the “Vesting Date” for purposes of this Agreement; or
(ii)    due to a termination of the Participant’s service by the Company without
Cause (as defined below), any unvested RSUs shall remain outstanding and shall
vest on [the] [each] Vesting Date in accordance with Section 2; provided,
however, that all unvested RSUs shall be forfeited in the event that the
Participant’s engages in Competition (as defined below).
(c)    “Cause” shall mean any one of the following (i) any event constituting
“Cause” as defined in any employment agreement or similar agreement, if any,
then in effect between the Participant’s and the Company or any of its
Affiliates, (ii) the Participant’s engagement in misconduct which is materially
injurious to the Company or any of its Affiliates, (iii) the Participant’s
failure to substantially perform his duties to the Company or any of its
Affiliates (iv) the Participant’s repeated dishonesty in the performance of his
duties to the Company or any of its Affiliates, (v) the Participant’s commission
of an act or acts constituting any (x) fraud against, or misappropriation or
embezzlement from the Company or any of its Affiliates, (y) crime involving
moral turpitude, or (z) offense that could result in a jail sentence of at least
30 days or (vi) the Participant’s material breach of any confidentiality or
non-competition covenant entered into between the Participant’s and the Company
or any of its Affiliates.
(d)    [“Competition” shall mean the Participant’s engaging in, participating
in, carrying on, owning, or managing, directly or indirectly, either for himself
or as a partner, stockholder, officer, director, employee, agent, independent
contractor, representative, co-venturer, or consultant (whether compensated or
not) of/with any person, partnership, corporation, or other enterprise that is a
Competitive Business.
(e)    “Competitive Business” shall mean (i) an asset management business of
similar size and scope as the Company (a “Competitor”); provided that an asset
management business shall be excluded from the definition of Competitor if (A)
the average assets under management of that business over the three (3) years
prior to the Date of Termination is equal to or exceeds the greater of (x) $5.0
billion and (y) 120% of the assets under management of, and assets owned by, the
Company on the date of the termination of the Participant’s service with the
Company, and (B) that such entity has reported EBITDA (or other similar measure)
equal to or exceeding 120% of Adjusted EBITDA as publicly reported by the
Company in each case as most recently reported prior to the date of the
termination of the Participant’s service with the Company; or (ii) a business of
similar size and scope as, and providing similar products or services to, any
subsidiary of the Company, including, if applicable, an asset management
subsidiary, which represents more than 20% of the Adjusted EBITDA as publicly
reported by the Company, but only if such subsidiary is not being treated as a
discontinued operation under GAAP or in the process of being sold or otherwise
wound down as of the date of the termination of the Participant’s service with
the Company (a “Material Subsidiary Competitor”); provided, however, that the
foregoing shall not prohibit the Participant’s from (i) after the termination of
the Participant’s service with the Company, performing services for an entity
that is engaged in a Competitive Business, so long as the Participant’s is not
providing services in a material way for that part of the business that is
engaged a Competitive Business and that part of the business that constitutes a
Competitive Business does not represent 20% or more of the earnings of such
entity; or (ii) being a passive owner of not more than 2% of the outstanding
stock of any class of a corporation or other business entity which is publicly
traded.]
(f)    “Disability” shall have the meaning as defined under the Company’s
long-term disability plan or policy that covers the Participant’s, or, in the
event that the Company has no long-term disability plan or policy covering the
Participant’s, “Disability” shall have the same meaning as defined under Section
409A of the Code.
5.    Effect of a Change in Control. In the event of a Change in Control, all
unvested RSUs that have not been previously forfeited shall immediately vest and
the Company shall issue to the Participant on the effective date of the Change
in Control a number of Shares equal to the number of RSUs vesting on such date.
6.    Transfer Restrictions.
(a)    Notwithstanding anything to the contrary in this Agreement, the RSUs may
not be sold, assigned, transferred, pledged, or otherwise encumbered by the
Participant. The Committee shall have the authority, in its discretion, to
accelerate the time at which any or all of the RSUs vest.
(b)    No transfer by shall or the applicable laws of descent and distribution
of any Shares which are issuable to the Participant upon settlement of the RSUs
by reason of the Participant’s death shall be effective to bind the Company
unless the Committee administering the Plan shall have been furnished with
written notice of such transfer and a copy of the shall or such other evidence
as the Committee may deem necessary to establish the validity of the transfer.
7.    Distributions and Adjustments.
(a)    If there is any change in the number or character of the Shares of the
Company without additional consideration paid to the Company (through any stock
dividend or other distribution, recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares or otherwise), other than a dividend in which
the RSU is credited with dividend equivalent rights pursuant to Section 7(b)
below, the Committee administering the Plan shall, in such manner and to such
extent (if any) as it deems appropriate and equitable, adjust the number of RSUs
subject to this Agreement accordingly, in its sole discretion. Any fractional
RSU resulting from an adjustment under this Section 7(a) shall be rounded down
to the nearest whole unit.
(b)    RSUs shall be credited with dividend equivalents at such times as
dividends, whether in the form of cash, Shares, or other property are paid with
respect to the Shares. Subject to applicable withholding requirements, any such
dividend equivalents shall be paid on the dividend payment date to the
Participant as if each RSU held by the Participant were an outstanding Share,
provided that the Participant’s is then providing services to the Company.
8.    Taxes.
(a)    The Participant acknowledge that the Participant shall consult with the
Participant’s own tax advisor regarding the federal, state and local tax
consequences of the grant of the RSUs, payment of dividend equivalents on the
RSUs, the vesting of the RSUs and issuance of Shares to the Participant in
settlement of the RSUs and any other matters related to this Agreement. The
Participant is relying solely on the Participant’s advisors and not on any
statements or representations of the Company or any of its agents. The
Participant understand that the Participant is solely responsible for the
Participant’s own tax liability that may arise as a result of this grant or any
other matters related to this Agreement.
(b)    In order to comply with all applicable federal, state or local income tax
laws or regulations, the Company may take such action as it deems appropriate to
ensure that all income and payroll taxes, which are the Participant’s sole and
absolute responsibility, are withheld or collected from the Participant at the
minimum required withholding rate.
(c)    In accordance with the terms of the Plan, and such rules as may be
adopted by the Committee administering the Plan, the Participant may elect to
satisfy any applicable tax withholding obligations arising from the receipt of,
or the lapse of restrictions relating to, the RSUs (including property
attributable to the RSUs described in Section 7(b) above) by:
(i)    delivering cash (including check, draft, money order or wire transfer
made payable to the order of the Company),
(ii)    having the Company withhold a portion of the Shares to be issued to the
Participant in settlement of the RSUs having a Fair Market Value equal to the
minimum tax withholding amount for such taxes, or
(iii)    delivering to the Company Shares having a Fair Market Value equal to
the minimum tax withholding amount for such taxes. The Company shall not deliver
any fractional Share but shall pay, in lieu thereof, the Fair Market Value of
such fractional Share. The Participant’s election must be made on or before the
date that the amount of tax to be withheld is determined.
9.    General Provisions.
(a)    Interpretations. This Agreement is subject in all respects to the terms
of the Plan. A copy of the Plan is available upon the Participant upon request.
Terms used herein which are defined in the Plan shall have the respective
meanings given to such terms in the Plan, unless otherwise defined herein. In
the event that any provision of this Agreement is inconsistent with the terms of
the Plan, the terms of the Plan shall govern. Any question of administration or
interpretation arising under this Agreement shall be determined by the Committee
administering the Plan, and such determination shall be final, conclusive and
binding upon all parties in interest.
(b)    No Right to Continued Service. Nothing in this Agreement or the Plan
shall be construed as giving the Participant’s the right to be retained as an
employee, officer or other service provider to the Company. In addition, Company
may at any time dismiss the Participant’s from service free from any liability
or any claim under this Agreement, unless otherwise expressly provided in this
Agreement.
(c)    Securities Matters. The Company shall not be required to issue or deliver
any Shares until the requirements of any federal or state securities or other
laws, rules or regulations (including the rules of any securities exchange) as
may be determined by the Company to be applicable are satisfied.
(d)    Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.
(e)    Saving Clause. If any provision(s) of this Agreement shall be determined
to be illegal or unenforceable, such determination shall in no manner affect the
legality or enforceability of any other provision hereof.
(f)    Section 409A. The RSUs granted hereunder are intended to comply with the
requirements of Section 409A of the Code and shall be interpreted in a manner
consistent with that intention. Notwithstanding the foregoing or any provision
of the Plan or this Agreement, if any provision of this Agreement contravenes
Section 409A or could cause the Participant to incur any tax, interest or
penalties under Section 409A, the Board or the Committee, as applicable, may, in
its sole discretion, and without the Participant’s consent, modify such
provision to (i) comply with, or avoid being subject to, Section 409A, or to
avoid the incurrence of any taxes, interest and penalties under Section 409A,
and/or (ii) maintain to the maximum extent practicable, the original intent and
economic benefit to the Participant of the applicable provision without
materially increasing the cost to the Company or contravening the provisions of
Section 409A. This Section 9(f) does not create an obligation on the part of the
Company to modify the Plan or this Agreement and does not guarantee that the
RSUs or Shares distributed hereunder shall not be subject to taxes, interest and
penalties under Section 409A.
(g)    Rights as a Stockholder. The Participant shall have no rights as a
stockholder of the Company with respect to any Shares issuable upon the vesting
of an RSU until the date that the Shares are issued to the Participant.
(h)    Clawback. If the Company’s 2016 financials are restated and it is found
that the Participant’s misconduct led to the restatement, any unvested RSUs
granted hereunder may be forfeited and Shares received by the Participant upon
settlement of an RSU or proceeds received by the Participant upon the sale of
Shares received upon settlement of an RSU may be recovered in an amount
determined by the Committee and to the maximum extent required to comply with
the Dodd-Frank Wall Street Reform and Consumer Protection Act.
(i)    Nature of Payments. This Agreement is in consideration of services
performed or to be performed for the Company or any subsidiary, division or
business unit of the Company. Any income or gain realized pursuant to this
Agreement shall constitute a special incentive payment to the Participant and
shall not be taken into account, to the extent permissible under applicable law,
as compensation for purposes of any of the employee benefit plans of the Company
or any subsidiary except as may be determined by the Committee or by the Board
or board of directors of the applicable subsidiary.
(j)    Governing Law. The internal law, and not the law of conflicts, of the
State of Maryland shall govern all questions concerning the validity,
construction and effect of this Agreement.
(k)    Notices. The Participant shall send all written notices regarding this
Agreement or the Plan to the Company at the following address:
Tiptree Inc.
780 Third Avenue
21st Floor
New York, New York 10017
Attn:    General Counsel
Email: legal@tiptreeinc.com
(l)    Benefit and Binding Effect. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto, their respective successors,
permitted assigns, and legal representatives. The Company has the right to
assign this Agreement, and such assignee shall become entitled to all the rights
of the Company hereunder to the extent of such assignment.
**Signature Page Follows**


IN WITNESS WHEREOF, the Company by one of its duly authorized officers has
executed this Agreement as of the day and year first above written.
TIPTREE INC.




By:     
Name:
Title:
ACKNOWLEDGED AND AGREED
By:     
Name:
Dated:




DOC ID - 23733322.4
 
 


